Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00122-CR

                                     Ignacio SALAS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 17-12-00129-CRK
                       Honorable Russell Wilson, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED, and counsel’s motion to withdraw is GRANTED.

      SIGNED June 9, 2021.


                                             _________________________________
                                             Liza A. Rodriguez, Justice